 1

 2

 3

 4
                                                          JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   EMMETT JOHNSON,                         Case No. 2:21-cv-04259-JVS (AFM)
12
                         Petitioner,
            v.                               JUDGMENT
13

14   CHRISTIAN PFEIFFER,
15
                         Respondent.
16

17         In accordance with the Order Summarily Dismissing Petition for Writ of
18   Habeas Corpus for Lack of Subject Matter Jurisdiction,
19         IT IS ORDERED AND ADJUDGED that this action is summarily dismissed
20   without prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases in
21   the United States District Court.
22

23   DATED: June 02, 2021
24

25
                                          ___________________________________
                                                   JAMES V. SELNA
26                                          UNITED STATES DISTRICT JUDGE
27

28
